Citation Nr: 0912708	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a skin disorder, 
claimed as a result of herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

The April 2006 rating decision also denied service connection 
for PTSD and residuals of a right ankle injury.  The Veteran 
thereafter perfected his appeal as to the denial of such 
issues; however, in a Decision Review Officer (DRO) decision 
issued in January 2007, service connection for both 
disabilities was granted.  As such was a full grant of the 
benefits sought on appeal, these issues are no longer before 
the Board.

The Board notes that in the Veteran's September 2006 
substantive appeal, he requested a hearing before a DRO at 
the RO.  In October 2006, he was advised that he was 
scheduled for a hearing on December 5, 2006, before a DRO.  
In correspondence received in November 2006, the Veteran's 
representative requested that the Veteran's scheduled DRO 
hearing be canceled.  Therefore, the Veteran's request for a 
DRO hearing is considered withdrawn.  


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran's 
hypertension was caused or aggravated by his service-
connected PTSD.

2.  The Veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  The Veteran does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

4.  A skin disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, to include treatment for skin complaints, or 
herbicide exposure.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A skin disorder was not incurred in or aggravated by 
service, nor may such be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a 
December 2005 letter, sent prior to the initial unfavorable 
AOJ decision issued in April 2006, advised the Veteran of the 
evidence and information necessary to substantiate his claims 
of entitlement to service connection for hypertension as 
secondary to PTSD and a skin disorder, to include as a result 
of herbicide exposure, as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
A March 2006 letter, also sent prior to the issuance of the 
initial unfavorable AOJ decision, advised the Veteran of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service 
treatment and personnel records, private medical records, and 
VA treatment records.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal. Additionally, the Veteran was provided with 
VA examinations in December 2005 and November 2007 in order 
to adjudicate his service connection claims.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When a Veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  However, competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 
U.S.C.A. § 1154(b) "does not create a statutory presumption 
that a combat Veteran's alleged disease or injury is service-
connected," but that it "considerably lightens[s] the 
burden of a Veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"). 

The Board notes that the Veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat.  Therefore, the Veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b).  However, he has not 
claimed that his hypertension or skin disorder were not 
documented in his service medical records due to 
circumstances, conditions, or hardships coincident with his 
combat service.  Moreover, there is no indication that that 
his service medical records are incomplete as a result of his 
combat duty.  As such, further consideration of the Veteran's 
claims under 38 U.S.C.A. § 1154(b) is not necessary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



Hypertension

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The Board notes that the Veteran does not allege, nor does 
the record reflect, that he first manifested hypertension 
during service, within one year of service, or that such is 
otherwise related to service on a direct or presumptive 
basis.  In this regard, the Veteran's service treatment 
records are negative for complaints, treatment, or diagnoses 
of hypertension.  Additionally, there is no evidence that the 
Veteran manifested hypertension within the year following his 
service separation.  Rather, in documents of record, the 
Veteran has claimed that he currently has hypertension as a 
result of his service-connected PTSD.  See Robinson v. 
Shinseki, No. 2008-7095, slip. op. at 12 (Fed. Cir. Feb. 25) 
(claims which have no support in the record need not be 
considered by the Board as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  
Where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory).

The evidence of record, to include VA and private treatment 
records, clearly shows that the Veteran has current a 
diagnosis of hypertension.  Additionally, the November 2007 
VA examiner diagnosed, as relevant, hypertensive vascular 
disease and hypertensive cardiovascular disease, both dating 
to 2001.   

Therefore, the remaining issue is whether the Veteran's 
hypertension is secondary to, i.e., was caused or aggravated 
by, his service-connected PTSD.  In regard to whether the 
Veteran's hypertension was caused by his PTSD, the Board 
notes that the November 2007 VA examiner, after considering 
all the evidence of record, determined that his hypertension 
dated back to 2001.  An August 2005 VA treatment record 
reflects that, at such time, the Veteran did not have PTSD.  
A January 2006 letter from the Veteran's social worker at the 
Fort Worth Vet Center reflects that the Veteran initially 
presented for symptoms typical of PTSD in August 2005.  As 
such, the Veteran's diagnosis of hypertension existed prior 
to his diagnosis of PTSD.  Moreover, the November 2007 VA 
examiner, after a review of the record and an examination of 
the Veteran, opined that the Veteran's hypertension was not 
aggravated by his PTSD.  

Therefore, the evidence of a nexus or link between the 
Veteran's hypertension and his service-connected PTSD is 
limited to his own statements.  While the Veteran is 
competent to testify as to observable symptomatology of an 
injury or illness, he is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the Veteran's 
hypertension and his service-connected PTSD, he is not 
entitled to service connection for such disorder.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hypertension.  As such, that doctrine 
is not applicable in the instant appeal, and his claim must 
be denied.  38 U.S.C.A. § 5107. 

Skin Disorder

VA regulations provide that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 
1961, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam from September 1968 to August 1969.  As 
such, the Board finds that the Veteran is presumed to have 
been exposed to herbicides coincident with such service.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As will be discussed below, the Veteran does 
not currently have a disease for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.  

Even though the presumptive service connection is not 
warranted, the Veteran is not precluded from establishing 
service connection for a current skin disorder with proof of 
actual direct causation from exposure from an herbicide agent 
or other link to service.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).  As such, the Board has considered 
whether the Veteran is entitled to service connection for a 
skin disorder on a direct basis.

The Veteran's service treatment records reflect that in April 
1968, he complained of a skin infection, which was treated 
with Calamine lotion.  In May 1968, the Veteran again 
complained of a rash for four months.  The remainder of his 
service treatment records, to include a February 1970 
separation examination, are negative for any complaints, 
treatment, or diagnoses referable to a skin disorder.

Post-service records reflect that the Veteran has a current 
diagnosis of a skin disorder.  Specifically, January 2003 and 
December 2004 private medical records as well as VA treatment 
records dated in July 2005, July 2006, and April 2007 show an 
assessment of actinic keratosis.  An August 2005 VA treatment 
record revealed that, upon examination of the Veteran's skin, 
mild actinic changes over the arms, a large hyperpigmented 
area over the upper chest and back, and several deformed 
fingernails and toenails were observed.  At the Veteran's 
December 2005 VA examination, he was diagnosed with mild 
eczematous dermatitis of the palms of both hands, 
onychomycosis of several fingernails and toenails, solar 
keratoses of the forearms, and multiple small sebaceous cysts 
of the scrotum and upper back. 

However, while the Veteran has a current diagnosis of a skin 
disorder, there is no competent medical opinion of record 
linking such disorder to his military service, to include 
herbicide exposure.  Rather, the December 2005 VA examiner 
opined that it was not at least as likely as not that the 
Veteran's current skin disorders are the same as those that 
were treated during his military service.  The examiner based 
this opinion on the fact that the Veteran did not report an 
ongoing, specific skin problem with onset at the time of his 
military service and continuing, or recurring, through the 
intervening years.  

Therefore, the evidence of a nexus or link between the 
Veteran's skin disorder and his military service, to include 
herbicide exposure, is limited to his own statements.  While 
the Veteran is competent to testify as to observable 
symptomatology of an injury or illness, such as a skin 
disorder, he is not competent or qualified, as a layperson, 
to render an opinion concerning medical causation.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999); Barr, supra; 
Layno, supra; Espiritu, supra.  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones, 
supra; Espiritu, supra.  Absent competent evidence of a 
causal nexus between the Veteran's skin disorder and his 
military service, to include herbicide exposure, he is not 
entitled to service connection for such disorder.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a skin disorder.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for hypertension as secondary to PTSD is 
denied.

Service connection for a skin disorder, claimed as a result 
of herbicide exposure, is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


